331 S.W.3d 350 (2011)
STATE of Missouri, Respondent,
v.
Christian WHITE, Appellant.
No. ED 93546.
Missouri Court of Appeals, Eastern District, Division Four.
February 15, 2011.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Chris A. Koster, Attorney General, Mary H. Moore, Asst. Attorney General, Jefferson City, MO, for Respondent,
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and ROBERT G. WILKINS, Sp. J.

ORDER
PER CURIAM.
Christian White ("Defendant") appeals from the judgment upon his conviction after a jury trial of one count of second-degree trafficking, Section 195.223, RSMo 2000[1], possession of a marijuana, Section 195.202, and receiving stolen property, Section 570.080. Defendant contends the trial court erred in overruling his motion for acquittal and in sentencing him upon his conviction for (1) second-degree trafficking because the State did not prove he committed that offense beyond a reasonable doubt, and (2) receiving stolen property because the State did not prove he committed that offense beyond a reasonable doubt.
*351 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000, unless otherwise indicated.